Citation Nr: 0824033	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-21 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $2,862, to 
include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Michael E. Sparkman, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1944 to April 1946.  
He died in January 2004, and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Milwaukee, Wisconsin, Pension 
Maintenance Center (PMC) Committee on Waivers and Compromises 
(COWC) dated in March 2006, which denied waiver of recovery 
of an overpayment of death pension benefits in the calculated 
amount of $2,862.  


FINDINGS OF FACT

1.  For the period from February 1994 to February 1995, the 
appellant was paid VA death pension benefits in an amount 
based on undercounted retirement income, which resulted in 
the creation of an overpayment of $2,862.  

2.  VA failed to count paid funeral expenses of $4,812 in 
calculating the overpayment; including these expenses for the 
year following the veteran's death in January 2004 eliminates 
the overpayment.  


CONCLUSION OF LAW

The overpayment of $2,862 was not properly created, and the 
appellant does not owe this debt.  38 U.S.C.A. §§ 1503, 1541 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
Barger v. Principi, 16 Vet.App. 132 (2002).  Moreover, in 
view of the outcome, the appellant is not prejudiced by any 
deficiencies in notice or development.  

Initially, the Board observes that the evidence does not show 
that the PMC considered the issue of whether the overpayment 
was properly created, nor has the appellant raised the issue 
in any of her statements on appeal.  However, issues 
involving the validity of the debt are implicit in the issue 
of waiver, and must be determined as part of the application 
for a waiver of the debt.  Schaper v. Derwinski, 1 Vet.App. 
430, 437 (1991).  

Under the applicable governing legal criteria, the maximum 
rate of improved death pension is reduced by the amount of 
the countable income of the beneficiary.  38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. § 3.23 (2007).  In determining income 
for purposes of entitlement to pension under the improved 
death pension program, payments of any kind from any source 
are counted as income during the 12-month annualization 
period in which received unless specifically excluded under 
38  C.F.R. § 3.272.  38 U.S.C.A. § 1503 (West 2002); 38 
C.F.R. § 3.271 (2007).  As pertinent to this claim, a 
beneficiary's countable income may be reduced by certain paid 
medical expenses of the beneficiary, as well as expenses of 
the last illness, burial, and just debts of the veteran.  
38 C.F.R. § 3.272(h) (2007).  

The veteran in this case died in January 2004, and the 
appellant, his surviving spouse, submitted a claim for death 
benefits in January 2004.  She reported monthly income of 
$384 from Social Security Administration (SSA), and $953 from 
Civil Service Retirement (CSR).  She reported paid funeral 
and burial expenses totaling $5,976, including to a funeral 
home for the funeral in the amount of $5,412, which she said 
she paid on "01-09-02" [sic].  Attached to this was an 
itemized bill from the funeral home, dated January 7, 2004, 
which showed funeral-related expenses of $5,415; expenses 
related to death certificates and obituary notice of $133, 
and "initial payment / discount / credits" of $600, for a 
total due of $4,948.  (The expenses related to death 
certificates and the obituary notice are not deductible 
funeral expenses, and the appellant did not claim them as 
such.)  

In February 2004, the appellant submitted amendments to this 
claim, after having just had her taxes done.  This included a 
statement of her net worth; annual income from dividends and 
interest of $736; unreimbursed medical expenses pertaining to 
the veteran during the last year of his life of $11,171, and 
recurring unreimbursed medical expenses anticipated for the 
appellant during 2004 of $3,177.  

Based on this information, she was awarded death pension 
benefits by VA.  In the initial letter informing her of the 
grant of benefits, she was told that she was entitled to $411 
per month for the period from February 2004 to February 2005.  
She was told that $600 of funeral expenses had been 
considered, but burial expenses of $4,812 had not been used 
because they had not been paid.  She did not respond to this 
letter.

In April 2004, she was sent an award letter informing her of 
the income and expenses used to calculate her countable 
annual income of $1,691 beginning January 26, 2004.  Her 
income was noted to be $4,711 from SSA, $11,441 from Civil 
Service Retirement, and $736 of interest.  Her expenses were 
identified as $3,177 medical expenses, and $12,351 for the 
last illness and burial.  She was informed that as of 
February 1, 2005, her death pension would be terminated, as 
her income exceeded her expenses.  Her death pension benefits 
were terminated as of that date, and there is no dispute as 
to the propriety of this action, since the appellant's income 
substantially exceeded the maximum rate for death pension, 
once the expenses of last illness and burial could no longer 
be counted.

Subsequently, after receiving an Eligibility Verification 
Report (EVR) from the appellant dated in January 2005, in 
which she reported Civil Service Retirement income of $1,314 
per month, the PMC verified that her gross monthly CSR for 
2004 had been $1,280.  Thus, her annual CSR income had been 
$15,360, and not the $11,441 which had been counted by VA, 
based on her report of monthly CSR income of $953.  Although 
this difference was $3,919, due to other smaller adjustments 
to her SSA income and her medical expenses for herself during 
2004, the retroactive adjustment to her death pension 
benefits resulted in an overpayment of $2,862.  

The Board first observes that the appellant's report of $953 
per month from CSR in her initial claim appears to have been 
an honest mistake in reporting her net payment (i.e., the 
amount of her check), and not the gross income.  In this 
regard, overall, her reports regarding her income and 
expenses have been scrupulously accurate.  However, there is 
no dispute that the gross monthly CSR income for 2004 was 
$1,280, rather than the $953 which was counted as income in 
the initial grant of death pension benefits.  

In her initial claim, the appellant also claimed paid funeral 
expenses of $5,412, of which the RO disallowed $4,812, on the 
basis that they were not paid.  However, she reported that 
she had paid the entire $5,412, in her January 2004 claim.  
At that time, she reported the date paid as January 9, 2002.  
However, a bill from the funeral home dated January 7, 2004, 
reported total funeral expenses of $5,415, and identified 
only $600 as paid.  While funeral expenses are sometimes paid 
in advance, this is usually done over time to avoid a large, 
sudden expense presented to the bereaved survivor.  To have 
paid the entire amount almost exactly two years prior to the 
veteran's death would be unlikely.  On the other hand, 
January 9 is two days after January 7, and payment two days 
after the bill is consistent with the appellant's pattern of 
payment, as reported in financial status reports submitted in 
connection with the appeal.  Moreover, she did not later 
report the funeral expense as a debt.  In view of these 
factors, the Board finds it more likely than not that the 
year, 2002, was a typographical error, and that the funeral 
bill was actually paid on January 9, 2004.  

As to the amount, the funeral home reported a credit of $600, 
and the RO counted that as an expense in its initial 
determination of the appellant's death pension entitlement.  
Applying the remaining amount of $4,812 as a deductible 
expense completely eradicates the overpayment of $2,862.  
Accordingly, the assessed death pension overpayment debt of 
$2,862 is not valid and is not owed by the appellant.  In 
reaching this determination, the benefit-of-the-doubt rule 
has been applied.  See 38 U.S.C.A. § 5107(b).  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, there is no overpayment, and the issue of waiver 
of recovery of the overpayment is moot.  


ORDER

An assessed death pension overpayment of $2,862 was not 
properly created, and the appellant does not owe this 
assessed debt.  The appeal is granted.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


